DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Receipt is acknowledged of an information disclosure statement (IDS) filed 20 May 2022, which has been placed of record in the file.  An initialed, signed, and dated copy of the PTO-1449 or PTO-SB-08 form is attached to the Office action. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Raffle on 18 July 2022.

The application has been amended as follows: 
	In the claims:
	Claim 11 has been cancelled.
	In claim 23, line 1, “the jaw” has been changed to –one of the first and second jaws--, and at the end of line 2, a period “.” has been added.
	Claim 24 has been cancelled.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
In figure 2, reference numeral “173” will be added.  See a marked-up copy of figure 2 below.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

    PNG
    media_image1.png
    645
    732
    media_image1.png
    Greyscale

 	The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets
Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.
Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 
If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

EXPLANATION FOR EXAMINER’S AMENDMENT
Claims 11 and 24 were canceled and claim 23 was amended to avoid ambiguity.

Allowable Subject Matter
Claims 8, 10, 12-14, 18, and 20-23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 13, the subject matter of claim 13 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 13 includes the following limitations which in combination with the other limitations of the claims are not taught or suggested by the prior art:
“a switch movable from a proximal position to a distal position, wherein when the switch is in the proximal position the switch releasably maintains the locking member in the first position, and wherein when the switch is in the distal position the switch disengages from the locking member thereby allowing the locking member to move to the second position”.  
The closest prior art to Williams et al. disclose a surgical stapling instrument 100 comprising 5INTUITIVE SURGICAL OPERATIONS, INC.PRELIMINARY AMENDMENTfirst and second jaws 208, 210; a drive member “D” configured to move in a distal direction through the jaw 208; and a locking assembly including a locking member (latches 232a, 232b) pivotable between a first position permitting distal translation of the drive member, and a second position preventing distal translation of the drive member; and wherein the locking member engages a slot (recess 254) in the jaw 208 when in the second position, wherein the drive member is configured to pass through a portion of a switch 250 as the drive member is moved in the distal direction through one of the jaws.  
The difference between the Williams et al. reference and the claimed subject matter is that Williams et al. does not disclose or teach “a switch movable from a proximal position to a distal position, wherein when the switch is in the proximal position the switch releasably maintains the locking member in the first position, and wherein when the switch is in the distal position the switch disengages from the locking member thereby allowing the locking member to move to the second position”.  The difference between the claimed subject matter and the Williams et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such modifications to the Williams et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Williams et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.  
Claims 8, 10, 12, 14, 18, and 20-23 depend from independent claim 13, and are likewise allowable.
A review of the record indicates a communication from the European Patent Office dated 06 October 2021, in corresponding EPO Appl. No. 19750317.  The examiner has reviewed and examined the U.S. application, and has determined that there are no grounds for objection or rejection under the U.S. rules and statutes.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        19 July 2022